DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed August 4, 2022.
Claims 1, 9, and 17 have been amended. 
Claims 1-20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Independent claims 1, 9, and 17 are directed towards receiving the consent request, the consent request including a set of identifiers and the action wherein the consent request is to retrieve consent data associated with performing the action; locating a first record of a first data object type and a second record of a second data object type based on a determination that the first record is associated with a first identifier in the set of identifiers and the second record is associated with a second identifier of the set of identifiers, and each of the first record and the second record includes consent information describing consent for performing the action, wherein the first record has a first set of fields including at least one field with a first consent data associated with performing the action and the second record has a second set of fields including at least one field with a second consent data associated with performing the action, and wherein the first consent data and the second consent data represent consent data are in different data object types and a different levels of granularity; determining a final consent response based on the first record and the second record, wherein the final consent response includes at least one proceed element that indicates whether the consent for performing the action is determined to exist based on at least the first record or the second record; and returning the final consent response as a response to the consent request, wherein whether the action is performed during execution of a marketing service is based on the at least one proceed element in the final consent response. The independent claims are describing a system that provides a user with consent confirmation, removal, and other elements in terms of a marketing service alongside other user information (based on the originally filed specification [12-14]. The claims are merely describing a legal contract and rule set for a system to provide a user with the appropriate (and legally bound) privacy and consent records. This is based on the consent requests being for a user and marketing service following the appropriate regulation (e.g. General Data Protection Regulation (as described in the originally filed specification [12-14]). Having a system that provides a regulation and contract with regards to user privacy and consent falls under “certain method of organizing human activity” grouping of abstract ideas.
Step 2(a)(II) considers the additional elements of the independent claim in terms of transforming the abstract idea into a practical application. The additional elements of the independent claims are a non-transitory machine-readable storage medium that provides instructions that, if executed by a machine or a network device, will cause the machine to perform the operations, client device, network, database, consent logic in the consent management system. The non-transitory elements and other computer aspects are described in the originally filed specification [58-61]. The non-transitory elements are merely generic computer elements for generic computer functions implementing the abstract idea and are not transformative into a practical application. The data elements (identifiers, data object, and records) are merely aspects of data that describe the different elements in terms of what the user is providing. The claims are not currently specifying that the data objects and identifiers are specific elements, but examples given in the originally filed specification [12-15] describe the elements as email, phone, and other data aspects that are generic elements implementing the abstract idea. The elements describing that the set of fields is a different level of granularity just describes the generic structure of the data objects. Having a further level of granularity describes generic technology in terms of the relation between the first and second, however, the first and second data objects are still directed towards generic technology so the structure of the generic technology is still within not transforming the abstract idea into a practical application. The claims also claim the aspects of a final response for a marketing service, but the final response is merely the implementation based on generic analysis. The system is merely collecting the data, generically analyzing, and providing the results (in this instance the final response). The final response is merely providing the implementation of the consent record being located and determined. The generic nature of the claim language further describes the data objects as merely generic data elements that are implementing the abstract idea. The additional elements are not transformative into a practical application and are merely implementing the abstract idea using generic technological elements. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements of the independent claim in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are a non-transitory machine-readable storage medium that provides instructions that, if executed by a machine or a network device, will cause the machine to perform the operations, client device, network, database, consent logic in the consent management system. The non-transitory elements are described in the originally filed specification [58-61]. The non-transitory elements are merely generic computer elements for generic computer functions implementing the abstract idea and are not significantly more than the abstract idea. The data elements (identifiers, data object, and records) are merely aspects of data that describe the different elements in terms of what the user is providing. The claims are not currently specifying that the data objects and identifiers are specific elements, but examples given in the originally filed specification [12-15] describe the elements as email, phone, and other data aspects that are generic elements implementing the abstract idea. The elements describing that the set of fields is a different level of granularity just describes the generic structure of the data objects. Having a further level of granularity describes generic technology in terms of the relation between the first and second, however, the first and second data objects are still directed towards generic technology so the structure of the generic technology is still within not being significantly more than the identified abstract idea. 
The claims also claim the aspects of a final response for marketing service, but the final response is merely the implementation based on generic analysis. The system is merely collecting the data, generically analyzing, and providing the results (in this instance the final response). The final response is merely providing the implementation of the consent record being located and determined. The generic nature of the claim language further describes the data objects as merely generic data elements that are implementing the abstract idea. The additional elements are not significantly more than the identified abstract idea and are merely implementing the abstract idea using generic technological elements. Refer to MPEP 2106.05(f) and 2106.05(h). 
Dependent claims 2-8, 10-16, and 18-20 are describing further aspects of the abstract idea without claiming further additional elements beyond those identified in the independent claims. The dependent claims are merely describing further aspects of the consent data objects that further describe the abstract idea in terms of the contractual and legal elements of the consent. The dependent claims describe that the data further includes data use purposes and a time that the action is to be performed; that the time of the consent request is within an active time range; that the final response is one of a first consent response to perform the action, a second consent response to perform the action, and an aggregated response; determining that the consent response includes a proceed and value elements (described in originally filed specification [14-17] as being a true/false or other aspect to have within the system that the user has revoked, confirmed, or other aspect of the consent) with the proceed elements being opt-in/out, including data purpose, and whether the action was seen or not seen; and having different elements such as first, second, third, and fourth elements with regards to the proceed elements and aggregated response. 
These elements merely further describe that the data and records are for a consent aspect that is within the abstract idea of a legal and contractual obligation. The data elements merely describing that the system has the consent response in terms of proceed and aggregate elements, but the invention is still within the grouping of a consent system that is within the grouping of certain method of organizing human activity. The elements are within the data objects as considered within the independent claims and are not further additional elements. The data objects are merely generic technological elements to implement the abstract idea and thus not transformative into a practical application or significantly more than the identified abstract idea. 
The claimed invention is describing an abstract idea without significantly more or transformative into a practical application and therefore claims 1-20 are rejected under 35 USC 101 for being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al [2005/0193093], hereafter Mathew, in view of Rhee et al [2015/0350823], hereafter Rhee, further in view of Barnes Jr [2016/0292737], hereafter Barnes.
Regarding claim 1, Mathew discloses a method for responding to a consent request for an action based on a set of records in a consent management system, the method comprising: receiving, from a client device, the consent request over a network, the consent request including a set of identifiers and the action, wherein the consent request is to retrieve consent data associated with performing the action (Fig 4-6 and paragraphs [92-96]; Mathew discloses that a user accesses a member services page to review/revoke consent records within the system (including consent records for a minor). Fig 1, 2, and paragraphs [30-37] discloses that the system includes a client system.); 
locating, in a database, a first record of a first data object type and a second record of a second data object type based on  a determination that the first record is associated with a first identifier in the set of identifiers and the second record is associated with a second identifier of the set of identifiers (Paragraphs [88-96]; Mathew discloses that the system directs the user to review/revoke consent and locates the consent through both user profile but also age of the user (minor is first data object and consent record for user profile is second data object). The first and second set of identifiers is based on the profile containing information regarding the minor consent including age (>14yrs old) and country of origin (Korea or US). Fig 1, 2, and paragraphs [30-37] discloses that the system includes a profile database that includes the consent record.), and 
each of the first record and the second record includes consent information describing consent for performing the action, wherein the first record has a first set of fields including at least one field with a first consent data associated with performing the action and the second record has a second set of fields including at least one field with a second consent data associated with performing the action (Paragraphs [88-96]; Mathew discloses that the system directs the user to review/revoke consent and locates the consent through both user profile but also age of the user (including country and age of user in terms of minor consent). The consent (including age aspect) is used to proceed within the system for services to access attributes within the user profile. The performing the action is through the consent to access Service A based on the parent/minor consent aspects using age and country.), and 
determining, by consent logic in the consent management system, a final consent response based on the first record and the second record, wherein the final consent response includes at least one proceed element that indicates whether the consent for performing the action is determined to exist based on at least the first record or the second record (Fig 4-6 and paragraphs [88-97]; Mathew discloses that a user accesses a member services page to review/revoke consent records within the system (including consent records for a minor). This would be in response to the service basing a policy for the set of users within the consent record accessing profile attributes stored in the user profile. The final response is interpreted through the user grants/revokes consent (interpreted as performing the action) for the services to access user attributes within the profile.), 
Mathew discloses the above-enclosed limitations regarding a consent review/revoke system where a user provides consent in terms of policies, however, Mathew does not specifically disclose that the first set of fields has a second set of fields with second consent data having a different level of granularity than the first consent data;
Rhee teaches wherein the first consent data and the second consent data represent consent data are in different data object types and at different levels of granularity (Fig 1D and paragraphs [19-23 and 27-29]; Rhee teaches a similar policy review/revoke system that provides a user with an interface that has two levels of granularity with regards to consent for data. The user has an interface element for the privacy location services (element 116) and the second level for the specific applications (elements 118 and 120 respectively). Mathew has consent elements for policy groups for different services and the combination would be that Rhee teaches that the specific service can have a level of granularity for a user to provide specific permissions for the services within a group which would provide a user more control over privacy and consent with applications and services.); 
and returning the final consent response, to the client device, as a response to the consent request, (Fig 1A-1C and paragraphs [19-22]; Rhee teaches a similar policy review/revoke system that specifically teaches that the client device would perform the action (interpreted as the application within the client device allow (enable) or don’t allow (block) based on the preference).).
Mathew discloses a consent review system that has policy groups with services for a policy consent and Rhee teaches a similar privacy policy consent system that allows a user levels of granularity with respect to having consent for a total permission and then permission based on specific services/applications. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the policy consent review/revoke system of Mathew the ability to have permissions with different levels of granularity as taught by Rhee since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as levels of granularity provides a user more control over privacy and consent with applications and services creating a better user experience with their level of privacy comfort/consent.

Barnes teaches wherein whether the action is performed during execution of a marketing service on an electronic device is based on the at least one proceed element in theInventor(s): Marla HAY et al.Examiner: Andrew C LAKHANI Application No.: 16/411,765-2/17- Art Unit: 3689final consent response (Paragraphs [216-232]; Barnes teaches a similar consent system that provides specific aspects of marketing and advertisements based on a user’s location, age, and other profile information (such as the consent acceptance/revocation of the combination). The combination teaches the action performed based on the final consent and Barnes teaches the specific aspect of the marketing service.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user consent system based on user attributes within a profile of the combination the ability to have specific consent for marketing activities as taught by Barnes since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the marketing consent provides users better control ensuring consent preferences for profile attributes. 
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein the consent request further includes one or more of a data use purpose, which indicates a purpose for performing the action, and a time that the action is to be performed (Figs 7A-7G and paragraphs [58-67]; Mathew discloses that the consent actions that the user revokes/reviews has intention values that the user is able to review when a user signs in for the consent action (interpreted as the data use purpose).).  
Regarding claim 9, Mathew discloses a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, will cause said processor to perform operations for responding to a consent request for an action based on a set of records in a consent management system, the operations comprising: 
receiving, from a client device, the consent request over a network, the consent request including a set of identifiers and the action wherein the consent request is to retrieve consent data associated with performing the action (Fig 4-6 and paragraphs [92-96]; Mathew discloses that a user accesses a member services page to review/revoke consent records within the system (including consent records for a minor). Fig 1, 2, and paragraphs [30-37] discloses that the system includes a client system.); 
locating, in a database, a first record of a first data object type and a second record of a second data object type based on a determination that the first record is associated with a first identifier in the set of identifiers and the second record is associated with a second identifier of the set of identifiers (Paragraphs [88-96]; Mathew discloses that the system directs the user to review/revoke consent and locates the consent through both user profile but also age of the user (minor is first data object and consent record for user profile is second data object). The first and second set of identifiers is based on the profile containing information regarding the minor consent including age (>14yrs old) and country of origin (Korea or US). Fig 1, 2, and paragraphs [30-37] discloses that the system includes a profile database that includes the consent record.), and 
each of the first record and the second record includes consent information describing consent for performing the action, wherein the first record has a first set of fields including at least one field with a first consent data associated with performing the action and the second record has a second set of fields including at least one field with a second consent data associated with performing the action (Paragraphs [88-96]; Mathew discloses that the system directs the user to review/revoke consent and locates the consent through both user profile but also age of the user (including country and age of user in terms of minor consent). The consent (including age aspect) is used to proceed within the system for services to access attributes within the user profile. The performing the action is through the consent to access Service A based on the parent/minor consent aspects using age and country.), and 
determining, by consent logic in the consent management system, a final consent response based on the first record and the second record, wherein the final consent response includes at least one proceed element that indicates whether the consent for performing the action is determined to exist based on at least the first record or the second record (Fig 4-6 and paragraphs [88-97]; Mathew discloses that a user accesses a member services page to review/revoke consent records within the system (including consent records for a minor). This would be in response to the service basing a policy for the set of users within the consent record accessing profile attributes stored in the user profile. The final response is interpreted through the user grants/revokes consent (interpreted as performing the action) for the services to access user attributes within the profile.); and 
Mathew discloses the above-enclosed limitations regarding a consent review/revoke system where a user provides consent in terms of policies, however, Mathew does not specifically disclose that the first set of fields has a second set of fields with second consent data having a different level of granularity than the first consent data;
Rhee teaches wherein the first consent data and the second consent data represent consent data in different data object types and at different levels of granularity (Fig 1D and paragraphs [19-23 and 27-29]; Rhee teaches a similar policy review/revoke system that provides a user with an interface that has two levels of granularity with regards to consent for data. The user has an interface element for the privacy location services (element 116) and the second level for the specific applications (elements 118 and 120 respectively). Mathew has consent elements for policy groups for different services and the combination would be that Rhee teaches that the specific service can have a level of granularity for a user to provide specific permissions for the services within a group which would provide a user more control over privacy and consent with applications and services.); 
returning the final consent response, to the client device, as a response to the consent request (Fig 1A-1C and paragraphs [19-22]; Rhee teaches a similar policy review/revoke system that specifically teaches that the client device would perform the action (interpreted as the application within the client device allow (enable) or don’t allow (block) based on the preference).), 
Mathew discloses a consent review system that has policy groups with services for a policy consent and Rhee teaches a similar privacy policy consent system that allows a user levels of granularity with respect to having consent for a total permission and then permission based on specific services/applications. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the policy consent review/revoke system of Mathew the ability to have permissions with different levels of granularity as taught by Rhee since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as levels of granularity provides a user more control over privacy and consent with applications and services creating a better user experience with their level of privacy comfort/consent.
The combination teaches the above-enclosed limitations regarding a user consent policy system, however, the combination does not specifically teach that the action is execution of a marketing service;
Barnes teaches wherein whether the action is performed during execution of a marketing service on an electronic device is based on the at least one proceed element in the final consent response (Paragraphs [216-232]; Barnes teaches a similar consent system that provides specific aspects of marketing and advertisements based on a user’s location, age, and other profile information (such as the consent acceptance/revocation of the combination). The combination teaches the action performed based on the final consent and Barnes teaches the specific aspect of the marketing service.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user consent system based on user attributes within a profile of the combination the ability to have specific consent for marketing activities as taught by Barnes since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the marketing consent provides users better control ensuring consent preferences for profile attributes.
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein the consent request further includes one or more of a data use purpose, which indicates a purpose for performing the action, and a time that the action is to be performed (Figs 7A-7G and paragraphs [58-67]; Mathew discloses that the consent actions that the user revokes/reviews has intention values that the user is able to review when a user signs in for the consent action (interpreted as the data use purpose).).  
Regarding claim 17, Mathew discloses an article of manufacture for responding to a consent request for an action based on a set of records in a consent management system, the article of manufacture comprising: 
a non-transitory machine-readable storage medium that provides instructions that, if executed by a machine or network device, will cause the machine to perform operations comprising: 
receiving, from a client device, the consent request over a network, the consent request including a set of identifiers and the action wherein the consent request is to retrieve consent data associated with performing the action (Fig 4-6 and paragraphs [92-96]; Mathew discloses that a user accesses a member services page to review/revoke consent records within the system (including consent records for a minor). Fig 1, 2, and paragraphs [30-37] discloses that the system includes a client system.); 
locating, in a database, a first record of a first data object type and a second record of a second data object type based on a determination that the first record is associated with a first identifier in the set of identifiers and the second record is associated with a second identifier of the set of identifiers (Paragraphs [88-96]; Mathew discloses that the system directs the user to review/revoke consent and locates the consent through both user profile but also age of the user (minor is first data object and consent record for user profile is second data object). The first and second set of identifiers is based on the profile containing information regarding the minor consent including age (>14yrs old) and country of origin (Korea or US). Fig 1, 2, and paragraphs [30-37] discloses that the system includes a profile database that includes the consent record.), and 
each of the first record and the second record includes consent information describing consent for performing the action, wherein the first record has a first set of fields including at least one field with a first consent data associated with performing the action and the second record has a second set of fields including at least one field with a second consent data associated with performing the action (Paragraphs [88-96]; Mathew discloses that the system directs the user to review/revoke consent and locates the consent through both user profile but also age of the user (including country and age of user in terms of minor consent). The consent (including age aspect) is used to proceed within the system for services to access attributes within the user profile. The performing the action is through the consent to access Service A based on the parent/minor consent aspects using age and country.), and 
determining, by consent logic in the consent management system, a final consent response based on the first record and the second record, wherein the final consent response includes at least one proceed element that indicates whether the consent for performing the action is determined to exist based on at least the first record or the second record (Fig 4-6 and paragraphs [88-97]; Mathew discloses that a user accesses a member services page to review/revoke consent records within the system (including consent records for a minor). This would be in response to the service basing a policy for the set of users within the consent record accessing profile attributes stored in the user profile. The final response is interpreted through the user grants/revokes consent (interpreted as performing the action) for the services to access user attributes within the profile.); 
Mathew discloses the above-enclosed limitations regarding a consent review/revoke system where a user provides consent in terms of policies, however, Mathew does not specifically disclose that the first set of fields has a second set of fields with second consent data having a different level of granularity than the first consent data;
Rhee teaches wherein the first consent data and the second consent data represent consent data in different data object types and at different levels of granularity (Fig 1D and paragraphs [19-23 and 27-29]; Rhee teaches a similar policy review/revoke system that provides a user with an interface that has two levels of granularity with regards to consent for data. The user has an interface element for the privacy location services (element 116) and the second level for the specific applications (elements 118 and 120 respectively). Mathew has consent elements for policy groups for different services and the combination would be that Rhee teaches that the specific service can have a level of granularity for a user to provide specific permissions for the services within a group which would provide a user more control over privacy and consent with applications and services.); 
and returning the final consent response, to the client device, as a response to the consent request (Fig 1A-1C and paragraphs [19-22]; Rhee teaches a similar policy review/revoke system that specifically teaches that the client device would perform the action (interpreted as the application within the client device allow (enable) or don’t allow (block) based on the preference).), 
Mathew discloses a consent review system that has policy groups with services for a policy consent and Rhee teaches a similar privacy policy consent system that allows a user levels of granularity with respect to having consent for a total permission and then permission based on specific services/applications. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the policy consent review/revoke system of Mathew the ability to have permissions with different levels of granularity as taught by Rhee since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as levels of granularity provides a user more control over privacy and consent with applications and services creating a better user experience with their level of privacy comfort/consent.
The combination teaches the above-enclosed limitations regarding a user consent policy system, however, the combination does not specifically teach that the action is execution of a marketing service;
Barnes teaches wherein whether the action is performed during execution of a marketing service on an electronic device is based on the at least one proceed element in the final consent response (Paragraphs [216-232]; Barnes teaches a similar consent system that provides specific aspects of marketing and advertisements based on a user’s location, age, and other profile information (such as the consent acceptance/revocation of the combination). The combination teaches the action performed based on the final consent and Barnes teaches the specific aspect of the marketing service.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the user consent system based on user attributes within a profile of the combination the ability to have specific consent for marketing activities as taught by Barnes since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the marketing consent provides users better control ensuring consent preferences for profile attributes.
Claims 3-8, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al [2005/0193093], hereafter Mathew, in view of Rhee et al [2015/0350823], hereafter Rhee, and Barnes Jr [2016/0292737], hereafter Barnes, further in view of Martin et al [2010/0251340], hereafter Martin.
Regarding claim 3, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach wherein the consent request further includes a time that the action is to be performed and that the consent includes a time of the consent request being within an active time range.
Martin teaches wherein the consent request further includes a time that the action is to be performed (within claim 2) (Paragraph [36]; Martin teaches that a similar consent system provides a user preference to define time frequencies, duration, and other time elements for the privacy cookie setting which is interpreted as the duration that the privacy and other attribute elements would be performed through the consent system.);
Martin teaches wherein the time of the consent request is within an active time range of the first record and the second record, (Paragraph [36]; Martin teaches a similar user preference consent system that allows a user to define time frequencies, duration, and other time elements (up until user revokes access to the location information). The combination is based on the similar consent system of Martin that teaches a user can provide time preferences for an attribute for user consent. Though Martin teaches the consent is for location of a user device, the combination is merely that a user can define for attributes within a consent system, such as the attributes as defined and disclosed by Mathew (which can include location). 
It would be obvious for one of ordinary skill in the art to combine the user consent review/revoke of Mathew the ability to have time preferences as taught by Martin since the user has more control over privacy and other attributes to ensure greater protection and ownership of user data for select services.). 
Within the combination, Mathew discloses wherein the first record is part of a first set of records that are associated with the first identifier, and wherein the second record part of a second set of records that are associated with the second identifier (Fig 7D and paragraphs [68-69 and 92-96]; Mathew discloses that the system directs the user to review/revoke consent and locates the consent through both user profile but also age of the user (minor is first data object and consent record for user profile is second data object). The consent (including age aspect) is used to proceed within the system for services to access attributes within the user profile. The profile attributes include information such as age, gender, location, and other elements that the user is able to review/revoke consent to.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the consent system where a user is able to review and revoke different attributes for services to access of the combination the ability to have time periods and durations for those consented attributes as taught by Martin since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the user has more control over privacy and other attributes to ensure greater protection and ownership of user data for select services.
Therefore, from this teaching of Martin, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the consent system where a user is able to review and revoke different attributes for services to access of the combination the ability to have time periods and durations for those consented attributes as taught by Martin for the purposes of the user has more control over privacy and other attributes to ensure greater protection and ownership of user data for select services.
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein the final response includes one or more of 
(1) a first consent response that indicates consent to perform the action in relation to the first identifier and the first set of records (Figs 4-6 and paragraphs [92-96]; Mathew discloses that the consent system performs the action in terms of the user profile for a minor (age being the identifier for set of consent records).), 
(2) a second consent response that indicates consent to perform the action in relation to the second identifier and the second set of records (Figs 4-6 and paragraphs [92-96]; Mathew discloses that the consent system performs the action in terms of the user profile set preferences. The system performs different action regarding an account of a minor versus a non-minor.), and 
(3) an aggregated response that indicates consent to perform the action in relation to the first identifier, the second identifier, the first set of records, and the second set of records (Fig 7E and paragraphs [96-100]; Mathew discloses that the system provides the user with revoke consent through within an aggregated response as interpreted through the Policy Group A and B (aggregated in the interpretation as the different services being provided an aggregated response for the attributes within the respective groups).).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein determining the first consent response includes setting: 
a first set of proceed elements that indicate whether consent has been determined for the action in relation to respective records in the first set of records; and a first set of value elements that indicate reasons for setting respective proceed elements in the first set of proceed elements (Figs 7A, 7E and paragraphs [99-100]; Mathew discloses that the consent system provides the user with elements corresponding to a revoke of consent for the first and second groups of attributes. The “proceed” and “value” elements are interpreted through the interface aspects provided to the user to revoke consent and review the attributes for the respective groups. This interpretation is based on originally filed specification [14-17] that describes the value and proceed as aspects of a user denying consent for different records and the value being true/false regarding what option the user opted. In this instance the revoke would be the false and non-revoke being true in terms of allowing the services to access the user attributes.), 
wherein the first set of proceed elements and the first set of value elements are set based on one or more of 
(1) indications in the first set of records of an opt-in or an opt- out of a first set of actions (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A).), 
(2) indications of a first set of data use purposes associated with the opt-in or the opt-out of the first set of actions, including whether a data use purpose of the first set of data use purposes matches the data use purpose of the consent request (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A). The data use purposes interpreted through the policy group consists of the three different services. The interpretation is based on the services within the different groups having different consent requests so that the service matches the policy group request.), and 
(3) indications of whether a request to opt-in or opt-out associated with the first set of actions was seen or not seen by a party associated with the first set of records (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A). The interpretation of the “seen or not seen” is interpreted through the user revoking consent within the interface thus the user has seen and confirmed the revoking through the interface.).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein determining the second consent response includes setting: a second proceed element, that indicates whether consent has been determined for the action in relation to the second identifier and the second record; and a second value element that indicates a reason for setting the second proceed element (Figs 7A, 7E and paragraphs [99-100]; Mathew discloses that the consent system provides the user with elements corresponding to a revoke of consent for the first and second groups of attributes. The second proceed element interpreted through the policy group B. The “proceed” and “value” elements are interpreted through the interface aspects provided to the user to revoke consent and review the attributes for the respective groups. This interpretation is based on originally filed specification [14-17] that describes the value and proceed as aspects of a user denying consent for different records and the value being true/false regarding what option the user opted. In this instance the revoke would be the false and non-revoke being true in terms of allowing the services to access the user attributes.), 
wherein the second proceed element and the second value element are set based on one or more of 
(1) indications in the second record of an opt-in or an opt-out of a second set of actions (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B).), 
(2) indications of a second set of data use purposes associated with the opt-in or the opt-out of the second set of actions, including whether a data use purpose of the second set of data use purposes matches the data use purpose of the consent request (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B). The data use purposes interpreted through the policy group consists of the three different services. The interpretation is based on the services within the different groups having different consent requests so that the service matches the policy group request.), and 
(3) indications of whether a request to opt-in or opt-out associated with the second set of actions was seen or not seen by a party associated with the second record (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B). The interpretation of the “seen or not seen” is interpreted through the user revoking consent within the interface thus the user has seen and confirmed the revoking through the interface.).  
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein determining the first consent response further includes setting a third set of proceed elements and a third set of value elements based on the first set of value elements, and wherein determining the second consent response further includes setting a fourth set of proceed elements and a fourth set of value elements based on the second set of value elements (Paragraphs [58-68]; Mathew discloses that the system for revoking consent within the different groups includes different attributes. The different attributes can be interpreted as the value elements as interpreted through originally filed specification [28-29] that describes the third and fourth elements as profiling, marketing, billing, which are merely elements of consent records. The attributes within the different groups as disclosed by Mathew would be interpreted as the value and proceed as each attribute is within the policy groups and thus each element is revoked/reviewed.).  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein determining the aggregated response is based on the third set of proceed elements and the fourth set of proceed elements (Fig 7E and paragraphs [96-100]; Mathew discloses that the system provides the user with revoke consent through within an aggregated response as interpreted through the Policy Group A and B (aggregated in the interpretation as the different services being provided an aggregated response for the attributes within the respective groups).).  
Regarding claim 11, the combination discloses the above-enclosed limitations, however, the combination does not specifically disclose wherein the consent request further includes a time that the action is to be performed and that the consent includes a time of the consent request being within an active time range.
	Martin teaches wherein the consent request further includes a time that the action is to be performed (within claim 9) (Paragraph [36]; Martin teaches that a similar consent system provides a user preference to define time frequencies, duration, and other time elements for the privacy cookie setting.);
Martin teaches wherein the time of the consent request is within an active time range of the first record and the second record (Paragraph [36]; Martin teaches a similar user preference consent system that allows a user to define time frequencies, duration, and other time elements (up until user revokes access to the location information). The combination is based on the similar consent system of Martin that teaches a user can provide time preferences for an attribute for user consent. Though Martin teaches the consent is for location of a user device, the combination is merely that a user can define for attributes within a consent system, such as the attributes as defined and disclosed by Mathew (which can include location).  
Within the combination, Mathew discloses wherein the first record is part of a first set of records that are associated with the first identifier, and wherein the second record part of a second set of records that are associated with the second identifier(Fig 7D and paragraphs [68-69 and 92-96]; Mathew discloses that the system directs the user to review/revoke consent and locates the consent through both user profile but also age of the user (minor is first data object and consent record for user profile is second data object). The consent (including age aspect) is used to proceed within the system for services to access attributes within the user profile. The profile attributes include information such as age, gender, location, and other elements that the user is able to review/revoke consent to.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the consent system where a user is able to review and revoke different attributes for services to access of the combination the ability to have time periods and durations for those consented attributes as taught by Martin since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the user has more control over privacy and other attributes to ensure greater protection and ownership of user data for select services.
Therefore, from this teaching of Martin, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the consent system where a user is able to review and revoke different attributes for services to access of the combination the ability to have time periods and durations for those consented attributes as taught by Martin for the purposes of the user has more control over privacy and other attributes to ensure greater protection and ownership of user data for select services.  
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein the final response includes one or more of 
(1) a first consent response that indicates consent to perform the action in relation to the first identifier and the first set of records (Figs 4-6 and paragraphs [92-96]; Mathew discloses that the consent system performs the action in terms of the user profile for a minor (age being the identifier for set of consent records).), 
(2) a second consent Atty. Docket No.: 1031P4312US126 Patent Applicationresponse that indicates consent to perform the action in relation to the second identifier and the second set of records (Figs 4-6 and paragraphs [92-96]; Mathew discloses that the consent system performs the action in terms of the user profile set preferences. The system performs different action regarding an account of a minor versus a non-minor.), and 
(3) an aggregated response that indicates consent to perform the action in relation to the first identifier, the second identifier, the first set of records, and the second set of records (Fig 7E and paragraphs [96-100]; Mathew discloses that the system provides the user with revoke consent through within an aggregated response as interpreted through the Policy Group A and B (aggregated in the interpretation as the different services being provided an aggregated response for the attributes within the respective groups).).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein determining the first consent response includes setting: a first set of proceed elements that indicate whether consent has been determined for the action in relation to respective records in the first set of records; and a first set of value elements that indicate reasons for setting respective proceed elements in the first set of proceed elements (Figs 7A, 7E and paragraphs [99-100]; Mathew discloses that the consent system provides the user with elements corresponding to a revoke of consent for the first and second groups of attributes. The “proceed” and “value” elements are interpreted through the interface aspects provided to the user to revoke consent and review the attributes for the respective groups. This interpretation is based on originally filed specification [14-17] that describes the value and proceed as aspects of a user denying consent for different records and the value being true/false regarding what option the user opted. In this instance the revoke would be the false and non-revoke being true in terms of allowing the services to access the user attributes.), 
wherein the first set of proceed elements and the first set of value elements are set based on one or more of 
(1) indications in the first set of records of an opt-in or an opt- out of a first set of actions (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A).), 
(2) indications of a first set of data use purposes associated with the opt-in or the opt-out of the first set of actions, including whether a data use purpose of the first set of data use purposes matches the data use purpose of the consent request (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A). The data use purposes interpreted through the policy group consists of the three different services. The interpretation is based on the services within the different groups having different consent requests so that the service matches the policy group request.), and 
(3) indications of whether a request to opt-in or opt-out associated with the first set of actions was seen or not seen by a party associated with the first set of records (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A). The interpretation of the “seen or not seen” is interpreted through the user revoking consent within the interface thus the user has seen and confirmed the revoking through the interface.).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein determining the second consent response includes setting: a second proceed element, that indicates whether consent has been determined for the action in relation to the second identifier and the second record; and a second value element that indicates a reason for setting the second proceed element (Figs 7A, 7E and paragraphs [99-100]; Mathew discloses that the consent system provides the user with elements corresponding to a revoke of consent for the first and second groups of attributes. The second proceed element interpreted through the policy group B. The “proceed” and “value” elements are interpreted through the interface aspects provided to the user to revoke consent and review the attributes for the respective groups. This interpretation is based on originally filed specification [14-17] that describes the value and proceed as aspects of a user denying consent for different records and the value being true/false regarding what option the user opted. In this instance the revoke would be the false and non-revoke being true in terms of allowing the services to access the user attributes.), 
wherein the second proceed element and the second value element are set based on one or more of 
(1) indications in the second record of an opt-in or an opt-out of a second set of actions (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B).), 
(2) indications of a second set of data use purposes associated with the opt-in or the opt-out of the second set of actions, including whether a data use purpose of the second set of data use purposes matches the data use purpose of the consent request (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B). The data use purposes interpreted through the policy group consists of the three different services. The interpretation is based on the services within the different groups having different consent requests so that the service matches the policy group request.), and 
(3) indications of whether a request to opt-in or opt-out associated with the second set of actions was seen or not seen by a party associated with the second record (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B). The interpretation of the “seen or not seen” is interpreted through the user revoking consent within the interface thus the user has seen and confirmed the revoking through the interface.).  
Regarding claim 15, the combination teaches the above-enclosed limitations;
 	Mathew further discloses wherein determining the first consent response further includes setting a third set of proceed elements and a third set of value elements based on the first set of value elements, and wherein determining the second consent response further includes setting a fourth set of proceed elements and a fourth set of value elements based on the second set of value elements (Paragraphs [58-68]; Mathew discloses that the system for revoking consent within the different groups includes different attributes. The different attributes can be interpreted as the value elements as interpreted through originally filed specification [28-29] that describes the third and fourth elements as profiling, marketing, billing, which are merely elements of consent records. The attributes within the different groups as disclosed by Mathew would be interpreted as the value and proceed as each attribute is within the policy groups and thus each element is revoked/reviewed.).  
Regarding claim 16, the combination teaches above-enclosed limitations;
Mathew further discloses wherein determining the aggregated response is based on the third set of proceed elements and the fourth set of proceed elements (Fig 7E and paragraphs [96-100]; Mathew discloses that the system provides the user with revoke consent through within an aggregated response as interpreted through the Policy Group A and B (aggregated in the interpretation as the different services being provided an aggregated response for the attributes within the respective groups).  
Regarding claim 18, the combination teaches the above-enclosed limitations;
Mathew further discloses wherein the consent request further includes one or more of a data use purpose, which indicates a purpose for performing the action, and a time that the action is to be performed (Figs 7A-7G and paragraphs [58-67]; Mathew discloses that the consent actions that the user revokes/reviews has intention values that the user is able to review when a user signs in for the consent action (interpreted as the data use purpose).), 
Atty. Docket No.: 1031P4312US128 Patent Applicationwherein the first record is part of a first set of records that are associated with the first identifier, wherein the second record part of a second set of records that are associated with the second identifier (Figs 7A-7G and paragraphs [58-67]; Mathew discloses that the consent actions that the user revokes/reviews has intention values that the user is able to review when a user signs in for the consent action (interpreted as the data use purpose).), and 
wherein the final response includes one or more of (1) a first consent response that indicates consent to perform the action in relation to the first identifier and the first set of records (Figs 4-6 and paragraphs [92-96]; Mathew discloses that the consent system performs the action in terms of the user profile for a minor (age being the identifier for set of consent records).), 
(2) a second consent response that indicates consent to perform the action in relation to the second identifier and the second set of records (Figs 4-6 and paragraphs [92-96]; Mathew discloses that the consent system performs the action in terms of the user profile set preferences. The system performs different action regarding an account of a minor versus a non-minor.), and 
(3) an aggregated response that indicates consent to perform the action in relation to the first identifier, the second identifier, the first set of records, and the second set of records (Fig 7E and paragraphs [96-100]; Mathew discloses that the system provides the user with revoke consent through within an aggregated response as interpreted through the Policy Group A and B (aggregated in the interpretation as the different services being provided an aggregated response for the attributes within the respective groups).).  
The combination discloses the above-enclosed limitations, however, the combination does not specifically disclose wherein the consent request further includes a time that the action is to be performed and that the consent includes a time of the consent request being within an active time range.
	Martin teaches wherein the consent request further includes a time that the action is to be performed (within claim 2) (Paragraph [36]; Martin teaches that a similar consent system provides a user preference to define time frequencies, duration, and other time elements for the privacy cookie setting.);
Martin teaches wherein the time of the consent request is within an active time range of the first record and the second record, (Paragraph [36]; Martin teaches a similar user preference consent system that allows a user to define time frequencies, duration, and other time elements (up until user revokes access to the location information). The combination is based on the similar consent system of Martin that teaches a user can provide time preferences for an attribute for user consent. Though Martin teaches the consent is for location of a user device, the combination is merely that a user can define for attributes within a consent system, such as the attributes as defined and disclosed by Mathew (which can include location). 
It would be obvious for one of ordinary skill in the art to combine the user consent review/revoke of Mathew the ability to have time preferences as taught by Martin since the user has more control over privacy and other attributes to ensure greater protection and ownership of user data for select services.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the consent system where a user is able to review and revoke different attributes for services to access of the combination the ability to have time periods and durations for those consented attributes as taught by Martin since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the user has more control over privacy and other attributes to ensure greater protection and ownership of user data for select services.
Therefore, from this teaching of Martin, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the consent system where a user is able to review and revoke different attributes for services to access of the combination the ability to have time periods and durations for those consented attributes as taught by Martin for the purposes of the user has more control over privacy and other attributes to ensure greater protection and ownership of user data for select services.
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein determining the first consent response includes setting: a first set of proceed elements that indicate whether consent has been determined for the action in relation to respective records in the first set of records; and a first set of value elements that indicate reasons for setting respective proceed elements in the first set of proceed elements (Figs 7A, 7E and paragraphs [99-100]; Mathew discloses that the consent system provides the user with elements corresponding to a revoke of consent for the first and second groups of attributes. The “proceed” and “value” elements are interpreted through the interface aspects provided to the user to revoke consent and review the attributes for the respective groups. This interpretation is based on originally filed specification [14-17] that describes the value and proceed as aspects of a user denying consent for different records and the value being true/false regarding what option the user opted. In this instance the revoke would be the false and non-revoke being true in terms of allowing the services to access the user attributes.), 
wherein the first set of proceed elements and the first set of value elements are set based on one or more of 
(1) indications in the first set of records of an opt-in or an opt- out of a first set of actions (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A).), 
(2) indications of a first set of data use purposes associated with the opt-in or the opt-out of the first set of actions, including whether a data use purpose of the first set of data use purposes matches the data use purpose of the consent request (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A). The data use purposes interpreted through the policy group consists of the three different services. The interpretation is based on the services within the different groups having different consent requests so that the service matches the policy group request.), and 
(3) indications of whether a request to opt-in or opt-out associated with the first set of actions was seen or not seen by a party associated with the first set of records (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a first set of actions (interpreted as Policy Group A). The interpretation of the “seen or not seen” is interpreted through the user revoking consent within the interface thus the user has seen and confirmed the revoking through the interface.), 
wherein determining the second consent response includes setting: a second proceed element, that indicates whether consent has been determined for the action in relation to the second identifier and the second record; and a second value element that indicates a reason for setting the second proceed element (Figs 7A, 7E and paragraphs [99-100]; Mathew discloses that the consent system provides the user with elements corresponding to a revoke of consent for the first and second groups of attributes. The second proceed element interpreted through the policy group B. The “proceed” and “value” elements are interpreted through the interface aspects provided to the user to revoke consent and review the attributes for the respective groups. This interpretation is based on originally filed specification [14-17] that describes the value and proceed as aspects of a user denying consent for different records and the value being true/false regarding what option the user opted. In this instance the revoke would be the false and non-revoke being true in terms of allowing the services to access the user attributes.), 
wherein the second proceed element and the second value element are set based on one or more of (1) indications in the second record of an opt-in or an opt-out of a second set of actions (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B).), 
(2) indications of a second set of data use purposes associated with the opt-in or the opt-out of the second set of actions, including whether a data use purpose of the second set of data use purposes matches the data use purpose of the consent request (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B). The data use purposes interpreted through the policy group consists of the three different services. The interpretation is based on the services within the different groups having different consent requests so that the service matches the policy group request.), and 
(3) indications of whether a request to opt-in or opt-out associated with the second set of actions was seen or not seen by a party associated with the second record (Fig 7E and paragraphs [96-100]; Mathew discloses that the system allows the user to revoke (interpreted as opt-out) of a second set of actions (interpreted as Policy Group B). The interpretation of the “seen or not seen” is interpreted through the user revoking consent within the interface thus the user has seen and confirmed the revoking through the interface.).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Mathew further discloses wherein determining the first consent response further includes setting a third set of proceed elements and a third set of value elements based on the first set of value elements, wherein determining the second consent response further includes setting a fourth set of proceed elements and a fourth set of value elements based on the second set of value elements (Paragraphs [58-68]; Mathew discloses that the system for revoking consent within the different groups includes different attributes. The different attributes can be interpreted as the value elements as interpreted through originally filed specification [28-29] that describes the third and fourth elements as profiling, marketing, billing, which are merely elements of consent records. The attributes within the different groups as disclosed by Mathew would be interpreted as the value and proceed as each attribute is within the policy groups and thus each element is revoked/reviewed.), and
wherein determining the aggregated response is based on the third set of proceed elements and the fourth set of proceed elements (Fig 7E and paragraphs [96-100]; Mathew discloses that the system provides the user with revoke consent through within an aggregated response as interpreted through the Policy Group A and B (aggregated in the interpretation as the different services being provided an aggregated response for the attributes within the respective groups).). 
Response to Arguments
In response to the arguments filed August 4, 2022 on page 11 regarding the 35 USC 112 rejection, specifically that the amended claim elements overcome the new matter. Examiner agrees and has withdrawn the 35 USC 112 rejection.
In response to the arguments filed August 4, 2022 on pages 11-14 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards additional elements that are significantly more and transformative into a practical application. 
Examiner respectfully disagrees.
The arguments discuss the claim elements regarding the additional elements, specifically the client device, consent logic, first and second records, database, and over a network. The arguments further discuss that the claimed invention is rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. The argument discusses that the data elements being stored in different granularities to control whether an action is performed. In terms of the arguments and claim elements, the additional elements are merely describing generic technological elements. The abstract idea is regarding the computer elements implementing a legal contract and regulatory service in terms of user consent and permissions. The additional elements (computer, network, consent logic, etc) are rules to provide a user legal contract in terms of how a profile or attributes are used within a marketing service. The additional elements are not describing a technical improvement. The consent logic and other additional elements are generic technology to implement the legal and regulatory consent aspects identified as the abstract idea. As such, claims 1, 9, and 17 (as amended and considered above) are describing an abstract idea without significantly more or transformed into a practical application. The dependent claims are further describing the abstract idea without providing additional elements that are significantly more or transformed into a practical application. 
Lacking any further arguments, claims 1-20 are maintaining the 35 USC 101 rejection, as considered above in light of the amended claim elements. 
In response to the arguments filed August 4, 2022 on pages 15-16 regarding the 35 USC 103 rejection, specifically that the cited prior art does not teach the claimed invention. 
Examiner respectfully disagrees.
The arguments are specifically directed towards the primary reference Mathew in terms of the claim elements regarding the first and second consent data performing the action based on two different data records. Mathew provides [88-96] the first and second set of identifiers is based on the profile containing information regarding the minor consent including age (>14yrs old) and country of origin (Korea or US). These two different data records and identifiers provide the determination with regards to the minor consent for the specific Service A grouping to review/revoke based on the user profile. The arguments discuss the parent review/revoke in terms of the first and second user, but the cited passages based on the amended claim elements provide different identifiers and data records with respect to the age and location of the user. The specific aspect of the granularities and final response are provided in the secondary reference of Rhee to provide in combination that the claimed invention is obvious. Further, in terms of the newly amended claim elements regarding the marketing service is taught in combination with regards to Barnes, as considered above. As such, claims 1, 9, and 17 are maintaining the 35 USC 103 rejection, as considered above in light of the amended claim elements. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Mathew in view of Rhee and Barnes, and, where appropriate, in further view of Martin. 
Lacking any further arguments, claims 1-20 are maintaining the 35 USC 103 rejection, as considered above in light of the amended claim elements.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shelton [2012/0331567] (privacy preferences specifically towards marketing elements);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689